DETAILED ACTION
This non-final office action is responsive to application 16/690,686 filed 21 Nov 2019.
The instant application has a total of 20 claims pending in the application, all of which are ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated 11/21/2019 – 12/10/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


       Claims 11-15 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  Claim 11 is drawn to a computer program product comprising computer readable storage medium that works with a computing device and executable instructions which can be a software system implemented by computer programs.  It fails to assert that the software system is recorded on a non-transitory computer-readable medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  A computer program is merely a set of instructions capable of being executed by a computer.  Without a computer-readable medium to realize the computer program's functionality, the computer program constitutes non-statutory functional descriptive material.  See MPEP 2106.01.
Claims 12-15 are rejected because they are dependent on claim 11. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth under MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories, claims 11-15 may be amended to fall within one of the four statutory categories. Claims 1-10 and 20 are a method/process, claims 11-15 are a computer program product/article of manufacture, and claims 15-19 are a system/machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite: 
“identifying, for each of the one or more protected attributes in the first dataset, one or more attributes in the second dataset correlated therewith” (Mental Process, Observation)
“determining bias among at least a portion of the identified correlated attributes” (Mental Process, Opinion or Judgment)
“mapping at least two classes of data points associated with the correlated attributes in the second dataset to a set of values associated with one or more protected attributes in the first dataset” (Mental Process, Evaluation)
“identifying one or more instances of bias by observing a change to one or more of the values in the mappings in response to modifying one or more class designations among the data points in the mappings” (Mental Process, Observation)
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations of the method are carried out by a “computing device”. System and computer readable medium groupings include “processor”, “memory” and “storage medium”. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Limitations further recite “obtaining, as input…” and “outputting, to at least one user, identifying information pertaining to the one or more instances of bias”. The input and output are considered insignificant extra-solutionary activities per MPEP 2106.05(g). The functionality amounts to mere data gathering/selecting a particular type of data to manipulate and displaying the result. The pre- and post-solutionary activities do not amount to significantly more as they do not meaningfully limit the claim. For example, rolling dice (input) may be deemed unfair (output) if the dice are weighted (model). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device with processor and memory to perform the claimed process of bias determination amounts to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Moreover, the recitation of obtaining input and outputting information are insignificant pre- and post-solutionary steps that do not provide meaningful limitation. Evidentiary support of known elements is cited herein as Bellamy et al., “AI Fairness 360: An Extensible Toolkit for Detecting, Understanding, and Mitigating Unwanted Algorithmic Bias” arXiv: 1810.01943v1.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 11, 16 and 20 which recite a computer program product, system and method, respectively, as well as to dependent claims 2-10, 12-15 and 17-19. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Independent claim 20 is further noted as a variation of claim 1. Scope has slightly narrower version of limitation and identifying and reformulates the output as “carrying out one or more automated actions”. The actions are interpreted as displaying output as the specification fails to detail what the actions are. The limitation merely repackages language without providing meaningful limitation and is commensurate with insignificant post-solutionary activity under MPEP 2106.05(g). Further, additional elements are included commensurate with dependent claims per below. Theses elements include regression, cross-validation and threshold which are considered technological environment or field of use per MPEP 2106.05(h). Evidentiary support of known elements is cited with reference to Goodfellow et al., “Deep Learning” textbook of common machine learning functionalities.
Dependent claims disclose machine learning functionalities that are considered technological environment. This includes cross-validation, regression linear and logistic, thresholding, normalization and nearest neighbors. The additional elements are not substantiated by a specific transformation such as objective function in a way that is clearly identifiable to one of ordinary skill in the art. Rather, the use of shotgun approaches provides only what has long been understood and is considered routine elements as evidenced by Goodfellow textbook as noted above.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Bellamy et al., “AI Fairness 360: An Extensible Toolkit for Detecting, Understanding, and Mitigating Unwanted Algorithmic Bias” hereinafter Bellamy (arXiv: 1810.01943v1) as evidenced by Lahoti et al., “iFair: Learning Individually Fair Data Representations for Algorithmic Decision Making” hereinafter Lahoti (arXiv: 1806.01059v2), in view of 
Berk et al., “A Convex Framework for Fair Regression” hereinafter Berk (arXiv: 1706.02409v1), in view of 
Yurochkin et al., “Learning Fair Predictors with Sensitive Subspace Robustness” hereinafter Yurochkin (arXiv: 1907.00020v1).
With respect to claim 1, Bellamy teaches: 
A computer-implemented method {Bellamy discloses AI fairness/bias methods, techniques are described as a web service [P.10 Sect11.2] and illustrated GUI [P.20, Last Page] Fig 13} comprising: 
obtaining, as input, (i) a first dataset on which a model was trained, wherein the first dataset contains one or more protected attributes {Bellamy terminology [P.2 Sect.2] “protected attributes” further detailed by code as inquiry into training data [P.14 SectB.1] The code is clearly akin to code of the instant application Fig 2}, and (ii) a second dataset on which the model was trained, wherein the one or more protected attributes have been removed from the second dataset {Instant Specification [0002] “existing data management approaches include training a model to remove protected attributes” is applicant admission that removing protected attributes is known. Arts describe the functionality as insufficient for bias because proxy features may be used for the removed data. Further, Bellamy discloses pre-processing and cleaning/filtering data which suggests removing protected attributes to yield second dataset [P.4-5 Sect.5] Fig 1. A supplemental example of removing protected attributes is masking, see Lahoti “iFair: Learning Individual Fair Data Representations for Algorithmic Decision Making” at Fig 1 [P.3, 8 Sect.B]}; 
outputting, to at least one user, identifying information pertaining to the one or more instances of bias {Bellamy [P.20, Last Page] Fig 20 UI user interface is output, specifies “Bias against unprivileged group was reduced to acceptable levels”}; 
wherein the method is carried out by at least one computing device {Bellamy [P.20, Last Page] Fig 20 “web interactive experience” conveys generic computing environment understood by skilled artisan to execute the code [P.13-15]}.
However, Bellamy does not expressly disclose “identifying…correlated therewith” which is read in light of the specification as cross-validation (similar to claim 20).
Berk teaches: 
identifying, for each of the one or more protected attributes in the first dataset, one or more attributes in the second dataset correlated therewith {Berk discloses [P.13 SectA.1] “Cross Validation” is identifying correlation, attribute data is training sample S, introduced [P.2 Sect.2] and [P.7] Table 1 details protected attribute i.e. gender/race using same dataset. Note Eqs. 1-3 and regression}; 
Berk is directed to regression modeling of fairness over Adult dataset thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use regression and cross-validation techniques of Berk in combination for the motivation of evaluating tradeoff between accuracy and fairness and such that regularization/normalization may be considered over a family of regressors over metrics for group and individual data (Berk [P.2 Contr]).
However, Bellamy and Berk does not detail the “mapping” introduced at Bellamy [P.14 ¶1]
Yurochkin teaches: 
determining bias among at least a portion of the identified correlated attributes {Yurochkin [P.11] Fig 2 bias evaluation, [P.4] Fig 1 fairness heatmap}, wherein said determining comprises: 
mapping at least two classes of data points associated with the correlated attributes in the second dataset to a set of values associated with the one or more protected attributes in the first dataset {Yurochkin [P.3-4] “unfair map… We call Tλ an unfair map because it reveals unfairness in the AI system by mapping samples in the audit data to comparable areas of the sample space that system performs poorly on. In other words, it reveals sensitive perturbations” unfairness is bias and the mapping of two classes are pairwise denoted in parentheses of Eq 2.4, hence [P.20 Last¶] “Our method reduces gaps for many pairs of classes”, [P.1 Last¶], Fig 1 illustrates data points/values, protected/sensitive attributes are throughout}; and 
identifying one or more instances of bias by observing a change to one or more of the values in the mappings in response to modifying one or more class designations among the data points in the mappings {Yurochkin [P.3-5] “Tλ …localizes the unfairness to certain areas of the sample space” localizing unfairness conveys identifying an instance of bias - λ of Tλ is parameter updated by repeat SGD e.g. Alg 1-3. Further, an instance/individual measurement is subject to loss function l e.g., lλc being c-transformed loss class. See Fig 2, [P.12 ¶1]}; and 
	Yurochkin is directed to bias modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the bias techniques of Yurochkin in combination for the motivation because it reveals unfairness and perturbs attributes which leads to robust solutions for AI systems with implicit bias (Yurochkin [P.4], [P.1 ¶1]).
	As a whole, the combination amounts to Bellamy’s AI360 framework where functionality is further detailed by Berk and Yurochkin with Yurochkin teaching key claimed subject matter regarding functionality of mapping.

With respect to claim 2, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	said identifying the one or more correlated attributes in the second dataset comprises cross-validating at least one linear model in connection with at least a portion of the attributes in the second data set and the one or more protected attributes in the first dataset {Berk [P.13 SectA.1] “Cross-Validation” detailed using linear regression model for dataset Adult introduced [P.7] Table 1 specifying protected attributes. The regressors w, used in CV subroutine, are optimized for distribution of data to comprise individual and group measures [P.2-4 Sect.2]}.

With respect to claim 3, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 2, wherein 
	the at least one linear model comprises a logistic regression {Berk discloses [P.1 Sect.1 ¶1] “fairness in (linear and logistic) regression” detailed [P.2-4 Sect.2] regression being logit/logistic}.

With respect to claim 4, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 2, wherein 
	the at least one linear model comprises a linear regression {Berk discloses [P.1 Sect.1 ¶1] “fairness in (linear and logistic) regression” detailed [P.2-4 Sect.2] regression being linear}.

With respect to claim 5, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	said identifying the one or more correlated attributes in the second dataset comprises filtering normalized weights corresponding to attributes in the first dataset which are greater than a predetermined threshold {Berk [P.9] Eq. denoting ‘ ≤ ’ is threshold, weights are ‘ w ’ and ‘ w* ’ with function fP representing distribution p of dataset. Normalization is noted throughout same section [P.9], see also regularization [P.3 ¶1]. Filtering is the minimization of same equation [P.9], see per [P.6 Last¶] “protected attribute is race, and the data was filtered”}.

With respect to claim 6, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	the at least two classes of data points comprise a majority class and a minority class, distinguished in accordance with a predetermined threshold value {Yurochkin  discloses [P.22 ¶1] “class imbalance” understood as addressing majority/minority imbalance of class, and employs batchwise sampling for training of data distributions. Majority/minority groups and group membership are expressly recited per Fig 1 [P.4] and threshold is interpreted as a tolerance parameter evaluating the data distribution which is resolved by Wasserstein distance [P.2 ¶2]}.

With respect to claim 7, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1, wherein 
	the one or more instances of bias are represented by one or more data points in at least one of the first dataset and the second dataset {Yurochkin [P.4] Fig 1 illustrates unfairness/bias data points plotted over axis specifying values and dataset comprises ‘Adult’ [P.13 ¶1] see example of income $50k consistent with instant application Fig 2}.

With respect to claim 11, the rejection of claim 1 is incorporated. The scope differing as a computer program product comprising computer readable storage medium with executable instructions to perform the limitations of claim 1. Bellamy discloses code [P.13-15] for execution as an interactive web application and toolkit [P.8, 10, 20] thus fairly conveying computer execution environment and software embodiments. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 12 is rejected for the same rationale as claim 2.
Claim 13 is rejected for the same rationale as claims 3-4.
Claim 14 is rejected for the same rationale as claim 5.

With respect to claim 16, the rejection of claim 1 is incorporated. The scope differing as a system comprising memory and processor to perform the limitations of claim 1. Bellamy discloses interactive web application and toolkit [P.8, 10, 20]  with code [P.13-15] thus fairly suggesting computer embodiments and requisite hardware as understood by the skilled artisan. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 17 is rejected for the same rationale as claim 2.
Claim 18 is rejected for the same rationale as claims 3-4.
Claim 19 is rejected for the same rationale as claim 5.

With respect to claim 20, the rejection of claim 1 is incorporated. Both claims are method, the scope differs with regard to the limitations noted below. Particularly, the limitation of identifying is specified as cross-validation and with regression, no change in relied upon art is required from claim 1. Remainder of the claim is rejected for the same rationale as claim 1.
P201905774US01identifying, for each of the one or more protected attributes, one or more attributes in the second dataset correlated therewith by cross-validating {Berk [P.13 SectA.1] “Cross Validation” is identifying correlation, attribute data is training sample S, introduced [P.2 Sect.2] and [P.7] Table 1 details protected attribute i.e. gender/race using same dataset}, in connection with at least a portion of the attributes in the second data set and the one or more protected attributes in the first dataset, a logistic regression model for one or more categorical features and a linear regression model for one or more numerical features {Berk discloses [P.1 Sect.1 ¶1] “fairness in (linear and logistic) regression” detailed [P.2-4 Sect.2] regression linear and logit/logistic. Dataset includes ‘Adult’ which is known to comprise protected attributes Table 1 [P.7]. The categorical and numerical features are considered a hybrid which combines individual fairness and group fairness using Eq. 3 decomposes into Eqs. 1-2}; 
carrying out one or more automated actions in connection with the one or more instances of bias {Bellamy [P.20 Last Page] UI interface is automated action to display bias. Additionally, [P.15] discloses “action” of re-weighing with statistical parity difference}; 

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamy, Berk and Yurochkin in view of: 
Feng et al., “Learning Fair Representations via an Adversarial Framework” hereinafter Feng (arXiv: 1904.13341v1).
With respect to claim 8, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 1. Feng teaches comprising:  
	performing at least one validity analysis on the one or more identified instances of bias {Feng [P.6 RtCol] discloses consistency scoring under methods of evaluation which is a validity analysis. The scoring is performed for classification with k-nearest neighbor and modeling performs bias discovery, note also Eq.5}.
	Feng is directed to mapping functions for modeling of multiclass protected attributes thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform the analysis of Feng in combination for the motivation to “quantify the quality of classification” (Feng [P.6 RtCol]).

With respect to claim 9, the combination of Bellamy, Berk, Yurochkin and Feng teaches the computer-implemented method of claim 8, wherein   
	said performing the at least one validity analysis comprises implementing a nearest neighbors classifier {Feng [P.6 RtCol] “classification scores between a point and its k-nearest neighbors”}.

With respect to claim 10, the combination of Bellamy, Berk and Yurochkin teaches the computer-implemented method of claim 8, wherein   
	said performing the at least one validity analysis comprises implementing a nearest neighbors regressor {Feng discloses performing regression on variable X which is denoted under sigma ∑ nearest neighbor NN(x). Accordingly, x is a nearest neighbors regressor}.

Claim 15 is rejected for the same rationale as claims 8-10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Agarwal et al., “Fair Regression: Quantitative Definitions and Reduction-Based Algorithms” arXiv:1905.12843v1 discloses least squares approach.
Schuster et al., “Towards Debiasing Fact Verification Models” arXiv:1908.05267v2 see Equations 3-4 bias optimization and re-weighted training objective for pre-processing.
Iosifidis et Ntoutsi, “AdaFair: Cumulative Fairness Adaptive Boosting” arXiv:1909.08982v1 discloses class imbalance.
Nachum et al., US PG Pub No 20220036203A1 “Identifying and Correcting Label Bias in Machine Learning” Google disclosure considered among most relevant patent literatures.
Lohia et al., “Bias Mitigation Post-Processing for Individual and Group Bias” arXiv:1812.06135v1 disclosure of instant application inventor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124